Citation Nr: 1758970	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  97-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to June 1993, from January 2003 to April 2004, from October 2006 to May 2008, January 2009 to July 2009, form October 2009 to April 2010, and from April 2010 to June 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In October 2001, November 2003, November 2007, August 2010, and March 2012, the Board remanded this case for further development.


FINDING OF FACT

The Veteran has not had chronic sinusitis at any time from contemporaneous to when he filed his claim to the present.  


CONCLUSION OF LAW

The criteria for service connection for sinusitis have not all been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

During the Veteran's active duty military service he was treated for sinus complaints twice.  An April 1993 service treatment record notes a history of sinus pain and swollen nose with sinus congestion.  A January 2007 service treatment record shows treatment for sinusitis with fever.  Additionally, the Veteran gave subjective reports of sinusitis in his April 1993 and March 2004 reports of medical history.  Thus, the in-service occurrence requirement is met.

The medical evidence of record, however, is in dispute as to whether the Veteran has had chronic sinusitis during the appeals period.  VA treatment records during the appeals period note chronic sinusitis controlled and treated privately, but physical examinations and radiology reports during this period repeatedly found no sinus disease.  Similarly, the VA examiners in August 1996, June 2005, January 2010, April 2011, and February 2013 found no evidence of sinusitis.  Instead, the August 2002, January 2010, April 2011, and February 2013 VA examiners found allergic rhinitis to account for his symptoms.  The Veteran is service connected for allergic rhinitis effective January 16, 1996.

The August 2002 VA examiner also diagnosed the Veteran with allergic rhinitis, then, confusingly, stated that a September 2009 x-ray showed evidence of sinusitis.  The Board has found no x-ray evidence of sinusitis on or before August 2002 to which that misdated reference might refer.  A later radiology report in January 2010 found that "mild thickening of the floor left maxillary sinus," which the January 2010 VA examiner clarified was a finding of no importance and did not imply sinus disease.

Finally, the record does not contain a positive opinion linking the Veteran's claimed chronic sinusitis to his documented sinus complaints in service.  As the VA examiners have consistently failed to diagnose chronic sinusitis, they have declined to offer medical opinions.  The Veteran has not submitted any positive private opinions.  Insofar as the Veteran contends that he has sinusitis related to his active duty military service, the record does not show that he possesses the knowledge, skill, or expertise necessary to diagnose chronic sinusitis and/or to differentiate the symptoms of that condition from those that are attributable to his service connected allergic rhinitis.  As such, the Veteran is not competent to diagnose sinusitis or to address etiology in the present case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for sinusitis.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


